Citation Nr: 1232802	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's coronary artery disease and myocardial infarction residuals, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to May 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, denied an increased disability evaluation for the Veteran's coronary artery disease with myocardial infarction residuals.  In August 2012, the Veteran submitted a Motion to Advance on the Docket.  In August 2012, the Board granted the Veteran's motion.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In May 2010, the Veteran submitted a written statement which may be reasonably construed as an informal claim of entitlement to service connection for erectile dysfunction.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action. 


REMAND

The Veteran asserts that an evaluation in excess of 30 percent is warranted for his cardiovascular disorder as he has experienced a second myocardial infarction in January 2012.  

A January 2012 VA hospital summary states that the Veteran was admitted for treatment of a second myocardial infarction; had a cardiac catheterization which revealed three vessel disease; and subsequently underwent a coronary artery bypass graft procedure.  

In his August 2012 Motion to Advance on the Docket, the Veteran clarified that he had sustained a January 2012 myocardial infarction; underwent a triple bypass procedure; and was in the process of filing for disability retirement from his employment as a VA mental health therapist due to his service-connected disability.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a total rating for compensation purposes based on individual unemployability is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran was last afforded a VA examination for compensation purposes which addressed his service-connected cardiovascular disorder in December 2009.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's January 2012 myocardial infarction and coronary artery bypass graft surgery, the Board finds that further VA evaluation is necessary to resolve the issues raised by the instant appeal.  

Clinical documentation dated after August 2012 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his cardiovascular disorder after August 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after August 2012.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his post-operative coronary artery disease with myocardial infarction residuals.  All indicated tests and studies should be accomplished and the findings, including the Veteran's workload in METs, then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's cardiovascular disability upon his vocational pursuits.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

6.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

